Citation Nr: 1760207	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-18 979	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for recurrent low back strain with degenerative joint disease, status post extreme lateral interbody fusion at level L2-3, prior to November 1, 2015.

2.  Entitlement to a rating in excess of 40 percent for recurrent low back strain with degenerative joint disease, status post extreme lateral interbody fusion at level L2-3, from November 1, 2015.

3.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the cervical spine with limitation of motion, prior to May 14, 2015.

4.  Entitlement to a rating in excess of 30 percent for degenerative disc disease of the cervical spine with limitation of motion, from May 14, 2015.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of the April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in San Diego, California.  Jurisdiction was subsequently transferred to the RO in Oakland, California.

During the course of the Veteran's appeal, the RO awarded increased 30 and 40 percent ratings for the service-connected cervical and lumbar spine disabilities, respectively, effective in May and November 2015.  As higher ratings for the disabilities are available prior to and from these dates, the appeal continues. See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Board also notes that the Veteran has been awarded total, 100 percent ratings for the Veteran's service connected lumbar spine disability on the basis of surgical treatment requiring convalescence for the periods from January 5, 2011 to March 31, 2011, and from April 6, 2015 to October 31, 2015, and for the cervical spine from September 12, 2011 to October 31, 2011.  The Board will therefore not discuss the ratings assigned during these periods.

In May 2017, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

During the hearing, the Veteran raised the issue of entitlement to service connection for erectile dysfunction, as secondary to the service-connected low back disability.  This matter is not before the Board and is referred to the RO for development.


FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's recurrent low back strain with degenerative joint disease, status post extreme lateral interbody fusion at level L2-3, has been manifested by functional loss more nearly approximating forward flexion limited to 30 degrees or less, but unfavorable ankylosis of the entire thoracolumbar spine, neurologic impairment outside of left lower extremity radiculopathy, and/or incapacitating episodes as defined by VA have not been shown.

2.  Throughout the appeal period, the Veteran's degenerative disc disease of the cervical spine with limitation of motion has been manifested by functional loss more nearly approximating forward flexion limited to 15 degrees or less, but unfavorable ankylosis of the entire cervical spine, neurologic impairment outside of right upper extremity radiculopathy and bilateral carpal tunnel syndrome, and/or incapacitating episodes as defined by VA have not been shown.


CONCLUSIONS OF LAW

1. The criteria for a 40 percent rating for recurrent low back strain with degenerative joint disease, status post extreme lateral interbody fusion at level L2-3, prior to November 1, 2015, have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5237 (2017). 

2. The criteria for a rating in excess of 40 percent for recurrent low back strain with degenerative joint disease, status post extreme lateral interbody fusion at level L2-3, from November 1, 2015, have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5237 (2017).

3.  The criteria for a 30 percent rating for degenerative disc disease of the cervical spine with limitation of motion, prior to May 14, 2015, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2017).

4.  The criteria for a rating in excess of 30 percent for degenerative disc disease of the cervical spine with limitation of motion, from May 14, 2015, have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5243 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

A November 2009 private MRI of the lumbar spine revealed multilevel disc protrusions which had increased in size since a previously study in September 2006, particularly at L2-3 and L3-4.  These were causing both central and neural foraminal narrowing.  There were also changes at L4-5.  

On private treatment in January 2009, the Veteran reported cervical spine pain radiating down both upper extremities.  Neurologically, sensation was intact to light touch in the bilateral upper extremities except C4-C7 increased tingling with light touch on the right.  The examiner noted that the Veteran had signs and symptoms of C5/6 stenosis.  

A February 2009 report notes complaint of low back pain.  He had 50 percent flexion with increase in low back symptoms.  Extension was 30 degrees with mild low back symptoms.  Sensation was decreased to light touch on the right and left 1-3 dermatomes.  The examiner noted that signs and symptoms were consistent with lumbar spine stenosis with discogenic involvement.  

In October 2009, the Veteran reported occasional right lateral leg pain and chronic right anterior thigh numbness.  Likely etiologies were facet joint and discogenic pain and radiculopathy from stenosis on the right.

A November 2009 MRI of the cervical spine revealed extension degenerative disc change from C2 to C7 associated with fusion of C5 and 6 vertebral bodies and retrolisthesis of C4 on C5.  There were multilevel disc bulges causing central and neural foraminal narrowing with flattening of the cord.  

On VA examination in February 2010, the Veteran reported that he had ongoing problems with low back pain.  He stated that he had constant low back pain that flared-up every day, all day.  He rated the pain a level of 7 to 8 out of 10 in intensity.  He usually took 6 Vicodin tablets every day for his low back.  He also had physical therapy for treatment.  He stated that he was limited in activities because of back pain.  He could not stand more than 30 minutes, and it was difficult for him to bend at the waist.  The Veteran stated that the pain radiated to the right lateral thigh and the right calf, and occasionally the left calf.  The pain limited him from performance of activities at home including sports.  He stated that, at the end of the workday, he felt fatigued.  The Veteran also reported difficulties with driving and sleep.  He could walk a quarter of a mile and then had to stop.  

The Veteran also stated that he had neck pain for many years.  The pain radiated down his right arm and into the right hand and shoulder.  He had occasional numbness of both arms and both forearms.  All five fingers frequently went numb on both hands.  His neck limited him functionally in a similar way as his back.

Examination of the back revealed that the Veteran was tender in the L5-S1 paravertebral musculature.  Range of motion of the low back revealed forward flexion to 50 degrees with pain.  On the third forward flexion, he was only able to flex to 40 degrees.  Extension backward was to 10 degrees.  Right and left lateral flexion were each to 20 degrees.  Right and left lateral rotation were each to 25 degrees.  Straight leg raising was negative.  There was normal sensation to light touch in the left leg, but the right leg had decreased sensation to light touch across the right anterior and lateral thigh.  There was normal sensation in the calf and foot.  There was normal strength of dorsiflexion and plantar flexion of the ankles and extensor halluces longus musculature.  

Examination of the neck revealed that the Veteran had some paravertebral spasm of the neck.  Range of motion testing revealed that the Veteran could forward flex the cervical spine to 40 degrees with pain.  He was able to extend backward 30 degrees.  Right and left lateral flexion were each to 30 degrees.  Right lateral rotation was to 55 degrees, while left lateral rotation was to 65 degrees.  The Veteran had pain in the right arm with right lateral flexion and right lateral rotation.  There was no change on repetitive range of motion.  He had decreased sensation to light touch in the right biceps, right lateral forearm, right index finger, and thumb in a C5-6 distribution.  Sensation was normal in the ulnar aspect of the hand, forearm and triceps region of the upper arm.  On the left side, the Veteran had decreased sensation to light touch in the small and ring fingers, the ulnar forearm, and the posterior ulnar forearm.  There was normal sensation in the upper arm.  The Veteran had normal grip strength bilaterally and normal strength of wrist flexion and extension, and finger abduction, adduction, and abductor pollicis brevis.  Tinel's and Phalen's sign were negative.  Deep tendon reflexes of the knees and ankle were normal bilaterally.  Reflexes in the biceps and triceps were triceps were trace.  Reflexes in the bilateral brachioradialis were 0+.  He had normal gait.

The examiner noted that the Veteran showed carpal tunnel syndrome on some examinations.  Nerve conduction studies from 2004 showed bilateral carpal tunnel syndrome, chronic right C5 and right C7 radiculopathy, and left ulnar sensory neuropathy without clear localization.

The examiner assessed cervical strain with degenerative disc disease of the cervical spine and right upper extremity neuropathy and radiculopathy, as well as lumbar strain with degenerative disc disease of the lumbar spine.  

VA treatment records dated in January 2011 reflects that the Veteran presented with chronic low back pain with pain shooting down the right anterior thigh.  He underwent surgery for extreme lateral lumbar interbody fusion at L2-L3.  Follow up records dated February 2011 reflects resolution of the numbness in the right anterior thigh and resolution of shooting pains into the posterior right lower extremity, he began walking regularly.   In March 2011, it was noted that the Veteran was progressing well with only some muscle tightness in the left leg on the beginning of walks.

A March 2011 MRI of the cervical spine revealed likely surgical fusion of C5-C6 vertebral bodies with advanced degenerative disease.  Specifically, there was flattening of the cord at C3-C4, C4-C5, and C6-C7 without cord signal abnormalities.  Additionally, there was severe right neuroforaminal narrowing at C3-C4, C4-C5, and C6-C7.  

A July 2011 report reflects right hand weakness and coordination difficulties.  He occasionally felt pain shooting into the arm when he coughed.  The examiner noted that some symptoms might be related to foraminal compression on the right side, but other symptoms in hand might be related to carpal tunnel syndrome and ulnar nerve compression, which was shown on 2006 EMG studies.

An August 2011 VA physical therapy report reflects complaint of neck pain.  He was noticing some weakness into the hands.  He had difficulty turning pages and decreased grip strength.

Objectively, range of motion of the cervical spine was flexion to 43 degrees, extension to 30 degrees, and side-bending to 23 degrees on the left and 17 degrees on the right.  Strength was grossly intact in the upper extremities.  Sensation was intact, and he had decreased triceps reflexes on the right.  The physical therapist assessed decreased range of motion, decreased strength, impaired posture and flexibility along with pain.  Physical therapy was recommended.

A January 2012 VA neurology consultation reflect that the Veteran reported worsening twitching in his hands, right worse than left.  His grip strength had been getting worse.  He noticed increased tingling in the tips of bilateral D2-D4.  He had occasional neck pain, but mostly stiffness.  He had occasional shooting pains from the shoulder to the elbow on the right.  Neurological examination showed fasciculation in the bilateral forearm and upper arms.  His power was full except at the bilateral interossei.  His reflexes were normal at both biceps, absent at the right triceps, and absent at the right finger flexors.  Sensation of vibration and pinprick was decreased at D2 relative to D5, bilaterally.  Possible decreased sensation along the bilateral lateral forearms was also indicated.

Electrodiagnostic studies from January 2012 showed bilateral median neuropathies at the wrists (carpal tunnel syndrome) that was mild on the right and moderate on the left as well as mild ulnar neuropathy.  Right C5/6, C7, and C8 radiculopathies, and left C5 and C8 radiculopathies were also noted.

Social Security Administration records reflect that the Veteran was found to be disabled as of May 2012 due to disorders of the back (discogenic and degenerative).

In September 2012, the Veteran underwent cervical laminectomies from C4 to C7, foraminotomies at the right C4-5 and right C6-7 levels and posterior fusion/instrumentation from C4 to C7. 

On VA peripheral nerves examination in August 2013, the Veteran reported that his degeneration of the cervical spine required C4-C7 laminectomy and fusion in September 2012.  He reported that this surgery helped his carpal tunnel syndrome, including shoulder pain, elbow numbness, and hand grip.

Symptoms included constant moderate pain of the right and left upper extremity, moderate intermittent pain of the right and left upper extremity, mild paresthesia of the right and left upper extremity, and mild numbness of the right and left upper extremity.

Muscle strength testing revealed 4/5 strength of the right elbow flexion, but full strength for left elbow flexion, bilateral elbow extension, bilateral wrist flexion, and bilateral wrist extension.  Grip and pinch were was 4/5 bilaterally. Bilateral knee extension, ankle plantar flexion, and ankle dorsiflexion were full.  The Veteran did not have muscle atrophy.  Reflex and sensory examination of the bilateral upper and lower extremities was normal.  There were no trophic changes attributable to peripheral neuropathy.  The Veteran's gait was normal.  Phalen's sign was negative bilaterally, while Tinel's sign was negative on the right.

The examiner diagnosed lower radicular group neuropathy.

An April 2013 statement from the Veteran reflects his report of severe pain in his low back.  He indicated that he had experienced numbness in the buttocks, primarily in the right and through the thighs, and at times into the toes.  He had instances where his right foot dragged and caught on the floor, causing him to stumble.  He had difficulty standing or sitting for long periods, or bending at the waist and stooping.  The Veteran also report that he experienced problems with his cervical spine, and he was not able to sleep because of the pain he experienced in both shoulders, which went to the elbows.  He noted loss of dexterity in his hands and fingers and loss of grip strength.  He had recently undergone carpal tunnel surgery.  He subsequently underwent cervical spine surgery.  However, the tremors in both hands still existed.  He had lost range of motion in turning to the right or left or moving his head up and down.  He also included a report of grip strength from his employer from 2007 to 2010, which showed loss of grip strength.

A March 2014 statement from VA neurology reflects that he Veteran had recovered from well from surgery, but continued to have symptoms of cervical myelopathy and cervical radiculopathy.  He was seen and evaluated in March 2014 for concerns of worsening cervical and bilateral arm symptoms including pain, weakness, and spasticity.  An MRI confirmed cervical stenosis with anterior spinal cord deformity at C3-4 and marked right neural foraminal stenosis at the same level.  He had also developed cervical kyphosis at C3-4, making it difficult to hold his head upright.  He was unable to work as a result of the disability.

On VA treatment in March 2014, the Veteran reported pain radiating down the left hip down to the anterior knee.  Flexion of the lumbar spine was limited to 15 degrees.  Left leg straight leg raising caused increased pain to the anterior leg.  He had decreased sensation of the lateral calf and thigh.  Deep tendon reflexes were 2+ bilaterally.  He was assessed with lumbar radiculitis.

May 2014 MRI of the lumbar spine showed multilevel lumbar spondylosis and postoperative changes.  The report reflects that the Veteran's main complaint was left low back pain and anterior thigh pain.

A September VA physical therapy report reflects that flexion and extension of the lumbar spine were reduced approximately 50 percent, and pain radiated into the right buttock.

A November 2014 VA treatment report reflect that the Veteran complained of left-sided low back pain with anterior thigh pain up to the knee, accompanied by some numbness.  His neck was doing better after the cervical fusion surgery, and radicular symptoms were improved.  Objectively, range of motion of the cervical spine was reduced, especially on rotation to the left.  Range of motion of the lumbar spine was also decreased.  Straight leg raising was absent bilaterally.  There was left quad weakness.  An assessment of left low back pain and left anterior thigh pain was noted.

On VA lumbar spine examination in May 2015, the Veteran reported constant pain, rated a 6 to 7 on a scale to 10, noting that he was easily fatigued that that it affected his sexual performance.  His condition was managed with pain medication with some relief.  He had a surgery in January 2015 with some relief.  Aggravating factors included walking for greater than 2 blocks and back, and alleviating factors included rest.  He reported flare-ups associated with awakening in the morning, bending to do activity or lifting.  Flare-ups were managed by doing warm up exercises and taking medication.  They occurred daily and lasted for 30 minutes at a time.  He was limited in bending during flare-up.  Functional impairment included impairment with daily activity and inability to do things around the house, such as pushing a lawnmower.

On range of motion testing, forward flexion was to 30 degrees, extension was to 10 degrees, right and left lateral flexion were each to 15 degrees, right lateral rotation to 20 degrees, and left lateral rotation was to 10 degrees.  Pain was noted on examination, but did not result in functional loss.  There was objective evidence of pain with weight bearing, but there was no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  On repetitive use, forward flexion was limited to 20 degrees, extension limited to 10 degrees, right lateral flexion to 10 degrees, left lateral flexion to 15 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 10 degrees.  The examiner noted that the Veteran was not examined immediately after repetitive use over time, but the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner did note that the exam was being conducted during a flare-up, and pain weakness, fatigability, or incoordination did not significantly limit functional ability with flare-up.  The Veteran did not have guarding or muscle spasm.

Muscle strength testing of the upper and lower extremities was normal, and the Veteran did not have muscle atrophy.  Reflex examination was normal for the bilateral ankles, but 1+ (hypoactive) for the bilateral knees.  Sensation was normal for the thighs and knees, but decreased in the bilateral lower legs/ankles and feet/toes.  Straight leg raising was negative.  The examiner indicated moderate constant pain of the left lower extremity, but no other radicular signs or symptoms of either lower extremity.  There was femoral nerve involvement of the left lower extremity.

There was no ankylosis of the spine.  No other neurologic abnormalities were indicated.  The Veteran did not have intervertebral disc syndrome.  The Veteran used a cane for his back condition, weakness in the left, and knee pain.

There was scarring of the back, but it was not painful or unstable and did not measure of at least 39 square centimeters.

The examiner diagnosed recurrent low back strain with degenerative joint disease, status post extreme lateral interbody fusion at level L2-3 and status post laminectomy and facetectomies at L3-4.  He noted that the disability impacted his ability to work and he would not be able to maintain employment in a physical or sedentary job due to limitations on lifting, carrying, pushing, pulling, sitting, standing, and walking.

On VA cervical spine examination in May 2015, the Veteran reported pain, which he rated 4 to 5 on a scale to 10, associated with standing for a while, twisting his head or having to move his head around.  His condition was managed by occasional wearing of a neck brace, or use of a neck pillow when lying down or reading, and pain medication.  He reported spasm in his hands with numbness and weakness, and he sometimes lost his grip on objects and dropped them.  The Veteran was unable to distinguish between his radicular symptoms and carpal tunnel syndrome.  Alleviating factors including sitting, laying down, and resting his head.  Aggravating factors included driving long distances.

The Veteran reported flare-ups associated with not resting his neck and being up and about.  Symptoms included pain, and stiffness in the neck.  His symptoms were managed with rest, use of a pillow, and limiting turning of the head.  The symptom occurred 2 to 3 times a day, and lasted 30 minutes.  Limitations during flare-ups included extension and rotation.

Range of motion testing revealed forward flexion to 20 degrees, extension to 10 degrees, right lateral flexion to 15 degrees, left lateral flexion to 20 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 40 degrees.  Pain was noted on examination, but did not result in or cause functional loss.  There was evidence of pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the cervical spine.

On repetition, forward flexion was to 10 degrees, extension was to 10 degrees, right and left lateral flexion were to 15 degrees, right lateral rotation was to 20 degrees, and left lateral rotation was to 30 degrees.  The examiner noted that the Veteran was not being examined immediately after repetitive use over time, and it was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner was unable to say whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time, given that the examination was not performed immediately after repetitive use.  Pain, weakness, fatigability, or incoordination did not significantly limit functional ability with flare-ups.  Additionally, the Veteran had pain associated with standing for a while, twisting his head back, or having to move his head around.

Neurologically, muscle strength was full for the bilateral upper extremities and there was no muscle atrophy.  Reflexes were 1+ in the bilateral biceps and right triceps.  Reflexes were absent in the left brachioradialis.  Sensory examination was normal for the bilateral upper extremities.

There was no ankylosis of the spine.  No other neurological abnormality was indicated.  The Veteran did not have intervertebral disc syndrome.  He used a neck brace occasionally for support while standing or sitting.

The examiner diagnosed degenerative disc disease of the cervical spine with limitation, radiculopathy of the right upper extremity, and status post cervical function C4-7, noting that the Veteran would not be able to work given his physical limitations on lifting, sitting, and typing.

On VA peripheral nerves examination in May 2015, the examiner diagnosed carpal tunnel syndrome.  No responses with respect to the lower extremities were provided.

During the Veteran's May 2017 Board hearing, the Veteran reported that his back disability interfered with work when he was working.  He had difficulties with standing, stooping, and bending.  He also reported difficulties with doing routine things around the house.  He did not have strength in his legs. With respect to the cervical spine, the Veteran reported symptoms that radiated to the hands, causing difficulties with using tools and instruments.  He denied ankylosis.

After the hearing, the Veteran submitted an additional statement in May 2017 indicated that, when he was working, he was required to stand, bend, or kneel for long periods of time, which caused a significant increase in pain in the pain.  The strain on his cervical spine caused in increase in the tremor in his hands.  The Veteran acknowledges that while limitation of motion was not his main problem, he experienced significant pain.  He reported that he worked through the pain, not wanting to take leave due to needing the leave for his surgeries.

II.  Legal Criteria and Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  In this case, the Veteran has already been awarded staged ratings for the disabilities on appeal, and the Board will accordingly consider the propriety of the ratings assigned at each stage.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Code 5237.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent rating is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.

Note 1 to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note 2 states that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Normal forward flexion of the cervical spine is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.

Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.

A 10 percent disability rating is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, with higher evaluations for incapacitating episodes of increased duration.

Note 1 states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note 2 indicates that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, the rater is to evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when her symptoms are most prevalent ("flare-ups") due to the extent of her pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

In reviewing the VA examinations conducted during the course of the Veteran's appeal, Board has considered the decision of the United States Court of Appeals for Veterans Claims in Correia v. McDonald, 28 Vet. App. 158 (2016), which held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Given that the Board is assigning the maximum ratings allowable for the service-connected lumbar and cervical spine disabilities on the basis of limitation of motion, the Board finds no prejudice to the Veteran. Accordingly, remand for an additional Correia-compliant examination is not warranted.

A. Lumbar Spine

With respect to the period prior to November 1, 2015, the aforementioned evidence reflects that the disability has been manifested by consistent symptoms of pain, tenderness and limited range of motion with flare-ups necessitating surgical treatment. Given that these complaints have remained primarily the same throughout the entire appeal period, the Board finds that a 40 percent rating is also warranted for the period prior to November 1, 2015.  In reaching this determination, we note that the evidence has varied.  However, during this initial period, there was evidence of pain and limitation of motion with flare-ups.  This evidence tends to establish that flexion was functionally limited to 30 degrees or less.

Based on the foregoing, the Board concludes that a uniform, 40 percent rating for the Veteran's recurrent low back strain with degenerative joint disease, status post extreme lateral interbody fusion at level L2-3, prior to November 1, 2015, is warranted.

With respect to both periods prior to and from November 1, 2015, in order to warrant a higher rating, there must ankylosis of the thoracolumbar spine or ankylosis of the entire spine.  Specifically, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)). Based on the aforementioned range of motion findings, it is apparent that the Veteran's lumbar spine is not fixated or immobile.  

In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination.  See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Here, the Veteran has been shown to be able to perform repetitive range of motion testing, and there is nothing to suggest fixation of the lumbar spine.  The Veteran testified during the Board hearing that his spine was not fixed.  Consequently, a higher rating is not warranted on this basis.  

With regard to separate ratings for neurological abnormalities or chronic neurologic manifestations, the record reflects that the Veteran is already service connected for radiculopathy of the left lower extremity associated with his low back disability.  This matter is not before the Board at this time.

With respect to the right lower extremity, the Board acknowledges the Veteran's report of pain and numbness radiating in to the right lower extremities.  While some abnormal neurological findings with respect to the right lower extremity have been documented, no radiculopathy of this lower extremity has been diagnosed.  For example, on treatment in February 2009 and on examination in February 2010, decreased sensation in the right leg was noted.  However, the examiner did not identify radiculopathy and it was later noted after the Veteran's surgery that he had a resolution of right lower extremity symptoms.  While some decreased sensation and diminished reflexes were noted on VA examination in May 2015, only left leg radicular involvement was identified.  In the absence of any quantifiable neurologic impairment, there is no basis to rate a condition.  Accordingly, a separate evaluation for any right lower extremity neurologic manifestation is not warranted.

No other neurological abnormalities have been demonstrated.

The Board has considered other appropriate diagnostic codes, particularly Diagnostic Code 5243 Intervertebral Disc Syndrome.  However, there is no evidence of intervertebral disc syndrome and incapacitating episodes as contemplated by the regulation.  In light of the lack of evidence demonstrating any episodes requiring bed rest prescribed by a physician and treatment by a physician for Intervertebral Disc Syndrome, and indeed, in light of the lack any assertion on the part of the Veteran that the criteria for incapacitating episodes have been met, the Board finds that a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.

The Board has also considered the Veteran's statements and hearing testimony, regarding the severity of his low back symptoms.  Certainly, as a lay person, he is competent to attest to physical symptoms that he experiences, such as persistent low back pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Generally, these statements are credible, however, neither the medical evidence nor the lay evidence of record suggests that an evaluation in excess of 40 percent is warranted at this time.  The Veteran's statements have been non-specific and fail to establish a greater degree of functional impairment.  Regardless, neither the medical nor lay evidence establishes ankylosis of the spine.

B.  Cervical Spine

With respect to the period prior to May 14, 2015, the aforementioned evidence reflects that the disability has been manifested by consistent symptoms of pain, tenderness and limited range of motion with flare-ups necessitating surgical treatment.  Given that these complaints have remained primarily the same throughout the entire appeal period, the Board finds that a 30 percent rating is also warranted for the period prior to May 14, 2015.  In reaching this determination, we note that the evidence has varied. However, during this initial period, there was evidence of pain and limitation of motion with flare-ups. This evidence tends to establish that flexion was functionally limited to 15 degrees or less.

Based on the foregoing, the Board concludes that a uniform, 30 percent rating for the Veteran's degenerative disc disease of the cervical spine with limitation of motion, prior to May 14, 2015, is warranted.

With respect to both periods prior to and from May 14, 2015, in order to warrant a higher rating, there must ankylosis of the cervical spine or ankylosis of the entire spine.  As with the lumbar spine, based on the aforementioned range of motion findings, it is apparent that the Veteran's cervical spine is not fixated or immobile.  The Veteran testified during the Board hearing that, while he had undergone fusion surgery, his spine was not completely fixed.  

In addition, the Veteran has been shown to be able to perform repetitive range of motion testing, there is nothing to suggest fixation of the cervical spine.  Consequently, a higher rating is not warranted on this basis.  See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  

With regard to separate ratings for neurological abnormalities or chronic neurologic manifestations, the record reflects that the Veteran is already service connected for radiculopathy of the right upper extremity and carpal tunnel syndrome of the right hand, as this matter is not before the Board.  The Veteran is also service-connected for carpal tunnel syndrome of the left hand.

With respect to radiculopathy of left upper extremity, the Board acknowledges the Veteran's report of pain and numbness radiating into the left extremity, as well as the 2012 electrodiagnositic study notation of radiculopathy.  While some abnormal neurological findings with respect to the right lower extremity have been documented, no consistent findings have been indicated.  Radiculopathy was not indicated on VA examination of the cervical spine in 2015, and only carpal tunnel syndrome was assessed on peripheral nerves examination at that time.  The Veteran's symptoms of decreased grip strength and weakness are encompassed in the rating assigned for his carpal tunnel syndrome.  In the absence of any other quantifiable neurologic impairment, there is no basis to rate a condition. Accordingly, a separate evaluation for any left upper extremity neurologic manifestation, other than carpal tunnel syndrome, is not warranted.

No other neurological abnormalities related to the cervical spine have been demonstrated.

The Board has considered other appropriate diagnostic codes, particularly Diagnostic Code 5243 Intervertebral Disc Syndrome.  However, there is no evidence of intervertebral disc syndrome and incapacitating episodes as contemplated by the regulation.  In light of the lack of evidence demonstrating any episodes requiring bed rest prescribed by a physician and treatment by a physician for Intervertebral Disc Syndrome, and indeed, in light of the lack any assertion on the part of the Veteran that the criteria for incapacitating episodes have been met, the Board finds that a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.

The Board has also considered the Veteran's statements and hearing testimony, regarding the severity of his neck/cervical spine symptoms.  Certainly, as a lay person, he is competent to attest to physical symptoms that he experiences, such as persistent low back pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Generally, these statements are credible, however, neither the medical evidence nor the lay evidence of record suggests that an evaluation in excess of 30 percent is warranted at this time.  The Veteran's statements have been non-specific and fail to establish a greater degree of functional impairment.  Neither the medical nor lay evidence establishes ankylosis of the spine.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70   (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

Accordingly, the Board finds that initial, uniform 40 and 30 percent rating for the Veteran's lumbar and cervical spine disabilities, respectively, are warranted, but that higher ratings for these disabilities must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.§ 5107 (b); 38 C.F.R. §§ 3.102 , 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a 40 percent rating for recurrent low back strain with degenerative joint disease, status post extreme lateral interbody fusion at level L2-3, prior to November 1, 2015, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

2Entitlement to a rating in excess of 40 percent for recurrent low back strain with degenerative joint disease, status post extreme lateral interbody fusion at level L2-3, from November 1, 2015, is denied.

Entitlement to a 30 percent rating for degenerative disc disease of the cervical spine with limitation of motion, prior to May 14, 2015, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 30 percent for degenerative disc disease of the cervical spine with limitation of motion, from May 14, 2015, is denied.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


